Citation Nr: 1536867	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include arthritis (also claimed as a recurring shoulder separation).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2004 to July 2004 and from December 2007 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The weight of the competent evidence is against a finding that a current right shoulder condition is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in March 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in November 2013.  The Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains service treatment records (STR), VA medical evidence, private medical evidence, and the Veteran's contentions.  The record does not otherwise indicate any other additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that no VA opinion has been obtained addressing the question of whether the Veteran's right shoulder condition is either directly related to active service, or was aggravated by active service; however, the Board finds that a VA examination or opinion is not necessary.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran has not contended that his right shoulder condition began during or is otherwise directly related to active service.  In addition, as discussed below, the Veteran's STRs are negative for symptoms or a diagnosis of a right shoulder condition.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a right shoulder condition in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a right shoulder condition, to include arthritis, in service and no continuity of symptoms of a right shoulder condition, to include arthritis, since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right shoulder condition.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (noting that VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (2015) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right shoulder condition would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right shoulder condition and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Remanding this case for an examination or to obtain a medical opinion regarding direct or secondary service connection would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).
Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as degenerative arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted to any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2015).

In this case, according to the Veteran's DD Form 214, he did not have active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, 38 C.F.R. § 3.317 (2015) does not apply.  Id.

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that he should be entitled to service connection for a right shoulder condition.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2012 private treatment report, the Veteran was diagnosed with right shoulder Bankart lesion and anterior instability.

The Veteran fails to meet the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  While the Veteran contended in his January 2012 claim that he was treated in the United States Marine Corps for a right shoulder condition, in-service treatment records and STRs are silent for any treatment or complaint for a right shoulder condition, to include arthritis.  Additionally, an August 2003 Report of Medical Examination and an August 2003 Report of Medical History noted no shoulder conditions or problems.  A January 2004 Report of Medical Assessment noted no shoulder problems.  On a January 2004 Dental Health Questionnaire, the Veteran noted that he had no painful joints.  Moreover, the Veteran has never asserted an in-service injury to his right shoulder.  Both his June 2012 Notice of Disagreement and January 2014 Formal Appeal contain no statements or explanations as to how the Veteran injured his right shoulder in active service.

Furthermore, the Veteran was sent a Duty to Assist letter in March 2012, requesting that he submit any medical evidence showing a right shoulder condition that was either incurred in or aggravated by active service.  The Veteran never replied to this letter.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

For the sake of completeness, the Board will also briefly address the remaining Davidson element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96   (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92   (1995) (finding that the Board has the fundamental authority to decide in the alternative).  With respect to the third Davidson element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current right shoulder diagnoses and the Veteran's period of service, nor is there any other competent medical or lay evidence indicating a link to service.  

With regard to continuity of symptomology and presumptive service connection, the evidence indicates that the Veteran did not have right shoulder symptoms for many years after service.  On an August 2004 Annual Certificate of Medical Condition and a February 2005 Annual Certificate of Medical Condition, the Veteran noted no shoulder problems.  A January 2007 Periodic Health Assessment noted no shoulder problems.  On a December 2007 Dental Health Questionnaire, the Veteran noted that he had no painful joints.  A March 2009 Periodic Health Assessment noted no shoulder problems, a January 2010 Periodic Health Assessment noted no shoulder problems, and on a January 2010 Dental Health Questionnaire, the Veteran noted that he had no painful joints.

For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against a finding that service connection for a right shoulder condition, to include arthritis, is warranted.

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's right shoulder condition, to include arthritis, manifested to a compensable degree within one year of separation from service, or that the Veteran had continuous symptomatology of a right shoulder condition, to include arthritis, since separation from service.  There is no evidence, and the Veteran has not asserted, that the disability developed to a compensable level within a year of service or that he had continuity of symptomatology since active service.

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of a hip disability, to include osteoarthritis, since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

Here, as noted above, the Veteran himself has not provided a basis for substantiating that a current right shoulder condition, to include arthritis, is related to service.  That is, he has not provided lay statements or medical evidence that would provide a basis for substantiating this appeal.  As noted, he indicated onset after service and has not detailed how the post-service disability is related to service.  On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a right shoulder condition, to include arthritis, and this claim must be denied.


ORDER

Entitlement to service connection for a right shoulder condition, to include arthritis, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


